COURT OF APPEALS OF VIRGINIA


            Present: Judges Huff, Raphael and Lorish
PUBLISHED


            Argued at Arlington, Virginia


            DAKSHAY PATEL, VIRGINIA STAR, LLC,
             SUN MANAGEMENT GROUP, INC., F/K/A
             SANDESARA MANAGEMENT GROUP, INC.,
             AMERICAN ENTERPRISES, LLC D/B/A
             STERLING GELATIN, INC., SAIB, LLC, AND
             STERLING OIL RESOURCES LLC
                                                                                 OPINION BY
             v.      Record No. 0034-22-4                                 JUDGE STUART A. RAPHAEL
                                                                              NOVEMBER 1, 2022
            RECEIVER JONATHAN I. RABINOWITZ
             ex rel. LAKHANI ASSOCIATES, LLC AND
             PRIMIS BANK, F/K/A SONABANK


                                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                           Penney S. Azcarate, Judge

                           Ryan J. Strasser (Timothy L. McHugh; Abbey M. Thornhill;
                           Troutman Pepper Hamilton Sanders LLP, on briefs), for appellants.

                           Sara E. Kropf (Kropf Moseley PLLC, on brief), for appellee
                           Receiver Jonathan I. Rabinowitz ex rel. Lakhani Associates, LLC.

                           No brief or argument for appellee Primis Bank, f/k/a Sonabank.


                   We consider here whether a judgment creditor may use the Uniform Interstate

            Depositions and Discovery Act (UIDDA), Code §§ 8.01-412.8 to 8.01-412.15, to serve an

            out-of-state document subpoena on third parties in Virginia when the judgment creditor only

            suspects that those third parties might hold property or assets belonging to the judgment debtor.

            We conclude that Virginia law does not allow such a post-judgment discovery subpoena, and we

            reach that conclusion in two steps.

                   First, UIDDA makes clear that the law of the discovery State—here, Virginia—

            determines the scope and enforceability of the out-of-state subpoena when served on a person or
entity in Virginia. Thus, even if the post-judgment subpoena for documents were permitted in

the State where the judgment was rendered, Virginia law determines whether the subpoena is

valid as applied to the third party in Virginia.

       And second, Virginia law permits a judgment creditor to serve a subpoena duces tecum

on third parties under Code § 8.01-506.1 only in aid of debtor’s interrogatories, which are

permitted only if the judgment creditor can show that the third party holds property of the

judgment debtor or owes money to the judgment debtor. We held in Aufforth v. Aufforth, 72

Va. App. 617 (2020), that debtor’s interrogatories under Code § 8.01-506 may not be used

against a third party unless the third party is shown to be “a debtor to or a bailee of the debtor.”

Id. at 626. A mere suspicion that the third-party may be holding property of the debtor is not

enough. Id. at 627-28. We conclude that the same limitation applies to a subpoena duces tecum

issued to a third party under Code § 8.01-506.1. For one thing, the plain language of that statute

says that a subpoena duces tecum to a non-party must be for a “proceeding under the provisions

of § 8.01-506.” Code § 8.01-506.1. For another, Virginia remains in the small minority of

jurisdictions that has not generally authorized pretrial discovery procedures to be used in post-

judgment efforts in aid of execution.

       Because the judgment creditor here concedes that it cannot show that the third parties

hold any property or assets of the judgment debtor, the trial court erred in failing to quash the

subpoena duces tecum.

                                            BACKGROUND

       In August 2011, a state court in New Jersey entered judgment against Anil Patel and

Manish Patel (“judgment debtors”) for $8.7 million (plus pre- and post-judgment interest) and in




                                                   -2-
favor of Lakhani Associates, LLC.1 In November 2016, the New Jersey court appointed

Jonathan I. Rabinowitz as a receiver to collect the judgment. According to the receiver, the

current judgment amount is about $15 million. The receiver’s investigation produced

information suggesting that the judgment debtors may have engaged in a scheme to defraud the

judgment creditors. The receiver asserted that the judgment debtors had “transferred substantial

funds and assets to family members and friends as part of their fraudulent scheme to conceal

their assets and evade judgment collection.”

       Appellant Dakshay Patel (who goes by Danny Patel) is a resident of Virginia. He

operates various business enterprises in the Commonwealth. Though he shares the same last

name, he is unrelated to the judgment debtors. During the New Jersey litigation, the judgment

creditors discovered that Danny Patel was paying the judgment debtors’ attorney fees. The

judgment creditors and the receiver developed the suspicion that Danny Patel was serving as a

conduit to use the judgment debtors’ hidden assets to pay their legal fees.

       For his part, Danny Patel submitted an affidavit below stating that he is a successful

businessperson with a net worth of $15-20 million. Soon after he moved to the United States in

1978, Danny Patel befriended Manish Patel and his family. Danny Patel asserted that he agreed

to guaranty the judgment debtors’ attorney fees in the New Jersey action out of compassion and

friendship. He denied receiving any funds “directly or indirectly” from either of the judgment

debtors, and he denied helping the judgment debtors hide or launder their money.

       Unconvinced, the receiver sought to issue a subpoena duces tecum to Sonabank, located

in Virginia, for banking records since January 1, 2016, for the accounts of Danny Patel and

various entities in which he has a business interest—appellants Virginia Star, LLC; Sun



       1
           The judgment itself does not appear in this record.
                                                -3-
Management Group, Inc., f/k/a Sandesara Management Group, Inc.; American Enterprises, LLC

d/b/a Sterling Gelatin, Inc.; SAIB, LLC; and Sterling Oil Resources LLC (collectively, the “third

parties”). To that end, the receiver obtained a document subpoena from the Superior Court of

New Jersey and sought to domesticate it in Virginia under UIDDA. In accordance with Code

§ 8.01-412.10, the receiver filed the subpoena in the Fairfax County Circuit Court, along with the

filing fee and a certification under Code § 8.01-412.10(A)(ii) that New Jersey has adopted

UIDDA and allows for reciprocal discovery privileges in New Jersey. The Fairfax County

Circuit Court clerk issued the subpoena to Sonabank on February 13, 2020, returnable March 11.

       Five days before the return date, appellants Danny Patel and the other third parties moved

to intervene in the Fairfax County action and to quash the subpoena. The third parties argued

that the subpoena was “a harassing fishing expedition.” Further proceedings were suspended,

however, on account of the COVID-19 pandemic.

       Twenty months later, the circuit court granted the third parties’ motion to intervene but

denied their motion to quash or modify the subpoena. The court did not accept the third parties’

contention that Virginia law constrains judgment-creditor discovery of third parties. Noting that

the New Jersey court deemed similar discovery to be relevant, the circuit court found that the

discovery sought here was “not a fishing expedition, and it may lead to admissible evidence.”

The court also declined to limit the scope of the subpoena, reasoning that “it is a foreign

subpoena, and I just don’t find that Virginia has jurisdiction to do that.” The court denied the

third parties’ motion to reconsider and their motion to stay pending appeal.

       Although the trial court ordered that Sonabank “comply immediately” with the subpoena,

we stayed that order pending resolution of this appeal on the merits. We now reverse.




                                                -4-
                                            ANALYSIS

       Appellate courts generally review a trial court’s ruling on the “grant or denial of

discovery requests under an abuse of discretion standard.” Temple v. Mary Washington Hosp.,

Inc., 288 Va. 134, 139 (2014). The same abuse-of-discretion standard applies to an order

refusing to quash a discovery subpoena. Am. Online, Inc. v. Nam Tai Elecs., Inc., 264 Va. 583,

590 (2002). “Although we review a ruling on discovery for abuse of discretion, a lower court’s

interpretation of a statute or the rules of the Supreme Court of Virginia presents a question

subject to de novo review on appeal.” Nimety v. Commonwealth, 66 Va. App. 432, 437 (2016).

           A. Virginia law applies under UIDDA to the validity and enforceability of an
              out-of-state subpoena served in Virginia.

       It has taken about a century for the States to reach consensus on the procedure for

domesticating an out-of-state subpoena. In 1920, the National Conference of Commissioners on

Uniform State Laws (also known as the Uniform Law Commission), adopted the Uniform

Foreign Depositions Act (UFDA). See National Conference of Commissioners on Uniform State

Laws, Uniform Interstate Depositions and Discovery Act 1 (2007), https://tinyurl.com/25kxf2up

(hereafter “Uniform Law Commission”). UFDA provided that when “any mandate, writ or

commission” issued from a court of record in a foreign jurisdiction, or when the testimony of a

witness was required for a case in a foreign jurisdiction, the witness could “be compelled to

appear and testify in the same manner and by the same process as employed for taking testimony

in matters pending in the courts of this state.” Id. At least twelve States adopted UFDA. Id.

Virginia adopted it in 1958. See 1958 Va. Acts ch. 58.

       In 1962, the Uniform Law Commission proposed a new uniform law to supersede UFDA,

the Uniform Interstate and International Procedure Act (UIIPA). See Uniform Law Commission,

supra, at 1. UIIPA contained more detail and addressed more issues than UFDA. Id. But it was


                                               -5-
not enthusiastically received. Only six jurisdictions adopted it; Virginia did not. Id. In 1977,

the National Law Conference withdrew its recommendation to adopt UIIPA because the model

law had become “obsolete.” Id. at 2.

       By 1981, every state had “either a statute or rule providing for the taking of depositions

of persons within the jurisdiction for use in an out-of-state proceeding.” Timothy L. Mullin Jr.,

Interstate Deposition Statutes: Survey and Analysis, 11 U. Balt. L. Rev. 1, 3 (1981). But the

rules differed considerably, with “thirty-three variations . . . among the fifty-one jurisdictions.”

Id. at 3-4. As one commentator lamented, “Unless one statute can be fashioned and adopted by a

great majority of states, the practitioner will remain saddled with the unwieldy variety of

interstate deposition statutes whenever litigation leads out of the home state.” Id. at 52.

       To address that problem, the Uniform Law Commission proposed UIDDA in 2007. See

Uniform Law Commission, supra, at i. The procedure for domesticating an out-of-state

subpoena was “patterned after Rule 45 of the [Federal Rules of Civil Procedure],” a rule that

UIDDA’s drafters said “appears to be universally admired by civil litigators for its simplicity and

efficiency.” Id. at 4. The model law “establishes a simple clerical procedure under which a trial

state subpoena can be used to issue a discovery state subpoena.” Id. The process requires

“minimal judicial oversight: it eliminates the need for obtaining a commission, letters rogatory,

filing a miscellaneous action, or other preliminary steps before obtaining a subpoena in the

discovery state.” Id.

       The General Assembly adopted UIDDA in 2009. See 2009 Va. Acts ch. 701 (codified as

amended at Code §§ 8.01-412.8 to 8.01-412.15).2 To date, forty-four other States and the



       2
         The legislation was recommended by the Boyd-Graves Conference. See Memorandum
from the Committee to Study Uniform Interstate Depositions and Discovery Act to the Boyd-
Graves Conference (2008), https://www.vba.org/general/custom.asp?page=boyd_graves.
                                            -6-
District of Columbia have also adopted UIDDA. See Uniform Law Commission, Enactment

Map, Interstate Depositions and Discovery Act, https://tinyurl.com/2ny4byw2.

       The “enforcement of a subpoena seeking out-of-state discovery is generally governed by

the courts and the law of the state in which the witness resides or where the documents are

located.” Yelp, Inc. v. Hadeed Carpet Cleaning, Inc., 289 Va. 426, 435 (2015). UIDDA

maintains that principle.3 Thus, Code § 8.01-412.12 makes Virginia law applicable to issues

surrounding subpoena compliance.4 And Code § 8.01-412.13 provides that Virginia law governs

motions “to enforce, quash, or modify” the subpoena.5 In that fashion, “UIDDA affords

protection to Virginia citizens subject to a subpoena from another state by providing for

enforcement of the subpoena in Virginia.” Yelp, 289 Va. at 437; see also, e.g., Quinn v. Eighth

Jud. Dist. Ct., 410 P.3d 984, 988 n.6 (Nev. 2018) (“Other states have likewise interpreted their

own uniform acts as evidencing a legislative intent ‘that enforcement of civil subpoenas against

out-of-state nonparties is left to the state in which the discovery is to take place.’” (quoting Colo.

Mills, LLC v. SunOpta Grains & Foods, Inc., 269 P.3d 731, 735 (Colo. 2012) (en banc))).




       3
         E.g., Uniform Law Commission, supra, at 4 (stating that UIDDA “is fair to deponents:
it provides that motions brought to enforce, quash, or modify a subpoena, or for protective
orders, shall be brought in the discovery state and will be governed by the discovery state’s
laws”).
       4
         See Code § 8.01-412.12 (“Statutes and rules applicable in actions pending in the circuit
courts of the Commonwealth with respect to compliance with subpoenas to attend and give
testimony, produce designated books, documents, records, electronically stored information, or
tangible things, or permit inspection of premises, shall apply to subpoenas issued under
§ 8.01-412.10.”).
       5
          See Code § 8.01-412.13 (“An application to the court for a protective order or to
enforce, quash, or modify a subpoena issued by a clerk of court under § 8.01-412.10 shall
comply with the statutes and rules of court of the Commonwealth and be submitted to the court
in the circuit in which discovery is to be conducted. A separate civil action need not be filed.”).
                                                -7-
       “[T]he discovery state has a signficant interest in protecting its residents who become

non-party witnesses in an action pending in a foreign jurisdiction from any unreasonable or

unduly burdensome discovery requests . . . .” Uniform Law Commission, supra, at 9. For

residents of the discovery state to enjoy that protection, “the discovery procedure must be the

same as it would be if the case had originally been filed in the discovery state.” Id. at 8.

UIDDA’s recognition of the discovery state’s need to protect its residents aligns with existing

Virginia precedent under UFDA that an out-of-state subpoena may not be enforced in Virginia if

it “would prejudice [Virginia’s] own rights or the rights of its citizens.” Am. Online, 264 Va. at

591 (alteration in original) (quoting McFarland v. McFarland, 179 Va. 418, 430 (1942)).

            B. Virginia law does not permit a judgment creditor to issue a subpoena duces tecum
               to a non-party based only on a suspicion that the non-party holds assets or
               property of the judgment debtor.

       Since UIDDA makes clear that the enforceability of the out-of-state subpoena here turns

on Virginia law, we next address whether Virginia law permits the subpoena served by the

receiver. Virginia’s discovery rules in Part Four of the Rules of the Supreme Court of

Virginia—permitting, among other things, interrogatories, document requests, non-party

subpoenas, depositions, and requests for admission, see Rules 4:5 to 4:11—rarely permit

discovery in a case after the trial court has entered a final judgment. Indeed, none of the

provisions in Part Four mentions discovery in aid of execution of a money judgment.

       The Part Four rules are designed instead to elicit the discovery of admissible evidence “at

the trial.” Rule 4:1(b)(1). Such discovery is almost always completed before the trial begins.

Under the Uniform Pretrial Scheduling Order, de bene esse depositions must be completed

fifteen days before trial, and other discovery must be completed thirty days before trial. See

Rules of the Supreme Court of Virginia, Part One, App. Form 3. The only provision in Part Four

that contemplates discovery after final judgment is Rule 4:2(b). When a case is on appeal from a
                                                -8-
final judgment, that rule permits a party with leave of court to take “the depositions of witnesses

to perpetuate their testimony for use in the event of further proceedings in [the trial] court.” Rule

4:2(b). And even then, a post-judgment deposition is not allowed unless the trial court “finds

that the perpetuation of the testimony is proper to avoid a failure or delay of justice.” Id.

       Virginia law, however, permits a more limited form of discovery in aid of execution of a

money judgment. Code § 8.01-506 empowers a judgment creditor to conduct debtor’s

interrogatories. Debtor’s interrogatories enable the judgment creditor “[t]o ascertain the personal

estate of a judgment debtor, and to ascertain any real estate, in or out of this Commonwealth, to

which the debtor named in a judgment and fieri facias is entitled.” Code § 8.01-506(A). The

summons for debtor’s interrogatories requires the judgment debtor to appear before the court or

designated commissioner in chancery “to answer such interrogatories as may be propounded to

him by the execution creditor or his attorney, or the court, or the commissioner, as the case may

be.” Code § 8.01-506(B).6

       The use of this procedure is restricted. In 1968, the General Assembly amended it to

prohibit the judgment creditor from conducting debtor’s interrogatories more than once every six

months, unless the judgment creditor obtains leave of court “for good cause shown” to conduct

more frequent examinations. 1968 Va. Acts ch. 599 (codified as amended at Code

§ 8.01-506(C)).

       The current version of the statute does not limit debtor’s interrogatories to just the

judgment debtor. The judgment creditor may also summon “any debtor to, or bailee of, the


       6
          Because the procedure is functionally a deposition or an examination before a judicial
officer, the term interrogatories—suggesting answers to written questions—is something of
misnomer. Modern procedure, however, evolved from earlier statutes that, from 1849 to 1897,
called for written answers under oath. Compare Code tit. 53, ch. 188, § 5 (1849) (requiring
debtor to “file” written answers), and Code tit. 50, ch. 176, § 3603 (1887) (same), with 1897-
1898 Va. Acts ch. 470 (requiring debtor’s personal appearance to “answer” interrogatories).
                                                -9-
execution debtor.” Code § 8.01-506(A). That power was first added in 1898. See 1897-1898

Va. Acts ch. 470 (“any debtor or bailee”).

       We held in Aufforth, that the plain meaning of “any debtor to, or bailee of, the execution

debtor” required—as a condition of conducting debtor’s interrogatories—that the judgment

creditor establish that the third party was, in fact, a debtor or bailee of the execution debtor. 72

Va. App. 625-26. The judgment creditor in Aufforth suspected that the debtor’s ex-wife “was a

debtor to or a bailee of debtor husband” because the debtor husband lived in a residence that was

owned by the ex-wife. Id. at 624. But we said that the statute’s plain language precluded

debtor’s interrogatories for third parties that the judgment creditor only “suspected” to be a

debtor or bailee of the judgment debtor. Id. at 625.

       Our conclusion was supported by the Supreme Court’s determination in 1931 that the

debtor’s interrogatories procedure is “not a substitute for a bill of discovery.” Id. at 628 (quoting

Thompson v. Commonwealth, 156 Va. 1032, 1036 (1931)). Before his elevation to the Supreme

Court of Virginia, then-Judge Compton reached a similar conclusion in 1969, explaining that

debtor’s interrogatories could not be used against an alleged bailee who—like appellants here—

denied holding assets of the judgment debtor and denied owing the judgment debtor any money.

See Laundry & Dry Cleaner Suppliers v. Com. Wholesale Laundry Co., 1 Va. Cir. 86, 90

(Richmond 1969) (“If there is a dispute over the indebtedness or alleged obligation of the

witness to the judgment debtor, the witness should not be required to try this issue in a

proceeding supplemental to an action wherein he is not a party nor should he be subjected to an

examination of his affairs as they relate to such alleged debt.”).

       In this case, of course, the receiver does not seek to conduct debtor’s interrogatories of

the subpoenaed party, Sonabank, nor of the appellants. The receiver seeks instead to serve a

subpoena duces tecum on Sonabank for the bank records of the appellants. The receiver argues
                                                - 10 -
that the subpoena is authorized under Code § 8.01-506.1 and that Aufforth does not limit such

subpoenas to instances in which the target of the subpoena is a known bailee or debtor of the

judgment debtor.7

       We conclude, however, that the requirement in Code § 8.01-506 that the third party be a

known bailee or debtor also applies to a subpoena duces tecum to a third party under Code

§ 8.01-506.1. Start with the “plain language” of the statute. Aufforth, 72 Va. App. at 625. Code

§ 8.01-506.1 makes clear that the subpoena duces tecum must be issued in a “proceeding under

the provisions of § 8.01-506.” (Emphasis added). Because that text is “unambiguous, we are

bound by the plain meaning.” Aufforth, 72 Va. App. at 625 (quoting Shifflett v. Latitude Props.,

Inc., 294 Va. 476, 483 (2017)). And Aufforth makes clear that debtor’s interrogatories may not

be used against a non-party that is only suspected to be a possible bailee or debtor of the

judgment debtor. Id. at 625-26.

       Without Code § 8.01-506.1, there is no other statute or rule of court authorizing a

judgment creditor in aid of execution to issue a subpoena duces tecum. As noted above,




       7
           Code § 8.01-506.1 provides:

                In any proceeding under the provisions of § 8.01-506, a subpoena
                duces tecum may be issued for a book of accounts or other writing
                containing material evidence pursuant to Rule 4:9A of the Rules of
                the Supreme Court. However, notwithstanding the provisions of
                Rule 4:9A, a subpoena duces tecum issued pursuant to this section
                may (i) be directed to a party to the case and (ii) be issued by a
                commissioner and may direct that evidence and any custodians
                subpoenaed be produced before the commissioner. If the subpoena
                duces tecum is against a party who is not a resident of the
                Commonwealth, but who has appeared in the case or been served
                with process in this Commonwealth, the service may be on his
                attorney of record.
                The provisions of Rule 4:1(c) of the Supreme Court as to
                protective orders shall be applicable to proceedings under this
                section.
                                                 - 11 -
discovery under Part Four of the Rules seeks information before trial that is reasonably

calculated to lead to the discovery of admissible evidence “at the trial.” Rule 4:1(b)(1). The

scope of a third-party document subpoena under Rule 4:9A carries that same limitation. See

Rule 4:9A(b) (authorizing subpoenas duces tecum relating to “matters within the scope of Rule

4:1(b)”). Code § 8.01-506.1 creates an exception to that limitation, authorizing a judgment

creditor in connection with debtor’s interrogatories to request a post-judgment subpoena duces

tecum “pursuant to Rule 4:9A.” Absent that enabling authority, however, no other provision of

the Code and no rule of court authorizes the post-judgment subpoena here.

       Moreover, disassociating Code § 8.01-506.1 from Code § 8.01-506 would deprive the

judgment debtor of the protection of § 8.01-506(C), which limits the burden to undergo debtor’s

interrogatories to once every six months (absent good cause). Subpoenas to the debtor himself

may be issued under Code § 8.01-506.1, even though pretrial discovery subpoenas under Rule

4:9A are normally restricted to “non-parties.” See Code § 8.01-506.1(i) (permitting a subpoena

to be “directed to a party to the case”). Decoupling the two code sections would expose

judgment debtors to document subpoenas during and after that six-month window, undermining

the statutory protection limiting a debtor’s examination to once every six months.

       Finally, we find it illuminating that Virginia is in the small minority of jurisdictions in the

United States that do not make pretrial discovery rules broadly available to assist a judgment

creditor in executing a judgment. Federal practice is notably different. In 1970, the drafters of

the Federal Rules of Civil Procedure amended Federal Rule 69 to permit a federal-judgment

creditor, in aid of execution, to “obtain discovery from any person—including the judgment

debtor—as provided in these rules or by the procedure of the state where the court is located.”

Fed. R. Civ. P. 69(a)(2) (emphasis added). That amendment came in response to a district court



                                               - 12 -
ruling that had “held that Rule 34 discovery is unavailable to the judgment creditor.” Fed. R.

Civ. P. 69 advisory committee’s note to 1970 amendment.

       Thirty-three States and the District of Columbia have followed the federal example by

permitting the same pretrial discovery tools to be used, post-judgment, in aid of execution.8 By

contrast, a handful of States (like Virginia) restrict those tools. For instance, Colorado allows a

third-party document subpoena in aid of execution, but only “upon proof to the satisfaction of the

court, that any person has property of, or is indebted to a judgment debtor.”9 The rules in

Maryland, Montana, Nebraska, and Washington allow debtor’s interrogatories of third parties

holding assets of the judgment debtor but do not address document subpoenas.10

       We find it significant that the General Assembly did not adopt the broader approach to

post-judgment discovery in aid of execution when it added Code § 8.01-506.1 in 1978. See 1978

Va. Acts ch. 339. Nor when it twice amended that statute. See 1986 Va. Acts ch. 249; 1993 Va.

Acts ch. 267. Similarly, the Supreme Court of Virginia has not yet seen fit to adopt a rule

equivalent to Federal Rule 69(a)(2). “Whether that is wise policy . . . is not for us to decide.”

Bio-Med. Applications of Arlington, Inc. v. Kenley, 4 Va. App. 414, 422 (1987) (quoting


       8
           See Ala. R. Civ. P. 69(g); Alaska R. Civ. P 69(a); Ariz. R. Civ. P. 69(c)(1); Ark. R. Civ.
P. 69; Del. Super. Ct. R. Civ. P. 69(aa); D.C. Super. Ct. Civ. R. 69-I(a); Fla. R. Civ. P. 1.560(a);
Ga. Code Ann. § 9-11-69; Haw. R. Civ. P. 69; Idaho R. Civ. P. 69(c); Ind. R. Trial P. 69(E); Ky.
R. Civ. P. 69.03; La. Code Civ. Proc. Ann. art. 2451(B); Me. R. Civ. P. 69; Mass. R. Civ. P. 69;
Mich. Ct. R. 2.621(B)(2); Minn. R. Civ. P. 69; Miss. R. Civ. P. 69(b); N.J. Ct. R. 6:7; N.J. Ct. R.
P. 4:59-1(f); N.Y. C.P.L.R. §§ 5223-5224; Nev. R. Civ. P. 69(a)(2); N.H. R. Super. Ct. 52(a);
N.M. R. Civ. P. 1-069(B); N.D. R. Civ. P. 69(b); Ohio Civ. R. 69; Pa. R. Civ. P. 3117(a); Okla.
Stat. tit. 12 § 842(B); R.I. R. Civ. P. 69(a); S.D. Codified Laws § 15-6-69; Tenn. R. Civ. P.
69.03; Tex. R. Civ. P. 621a; Vt. R. Civ. P. 69; Wyo. R. Civ. P. 69; see also Ill. S. Ct. R. 277(a);
Bentley v. Glenn Shipley Enters., Inc., 619 N.E.2d 816, 819 (Ill. App. Ct. 1993) (describing
“comprehensive framework for discovery of assets through supplementary proceedings”).
       9
           Colo. R. Civ. P. 69(f).
       10
        See Md. R. 3-633(b)(1); Mont. Code Ann. § 25-14-103; Neb. Rev. Stat. § 25-1569;
Wash. Super. Ct. Civ. R. 69(b); Wash. Rev. Code § 6.32.030.
                                            - 13 -
Ashbacker Radio Corp. v. F.C.C., 326 U.S. 327, 333 (1945)). Given that far “more than half of

our sister states,” Broadous v. Commonwealth, 67 Va. App. 265, 272 (2017), have expanded

post-judgment discovery expressly—whether by statute or by rule of court—it is not our place to

do so here without such express authority.

                                             CONCLUSION

        The receiver acknowledged at oral argument that if the requirements of Aufforth apply, he

cannot presently show that any of the third parties here are bailees or debtors of the judgment

debtors. Having found that UIDDA makes out-of-state subpoenas to Virginia residents subject

to Virginia law, that a subpoena duces tecum under Code § 8.01-506.1 must be in aid of debtor’s

interrogatories under Code § 8.01-506, and that this code section—as construed in Aufforth—

restricts such discovery to known bailees or debtors of the judgment debtor, we conclude that the

trial court erred in failing to grant the third parties’ motion to quash.

                                                                            Reversed and final judgment.




                                                 - 14 -